Citation Nr: 1213714	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, evaluating the disability as noncompensable (zero percent disabling).  This appeal arises from the Veteran's disagreement with the initial rating assigned for his service-connected bilateral hearing loss disability. 

In July 2010, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge.  A transcript has been procured and is of record.

In the September 2006 rating decision from which this appeal arises, the RO also, in pertinent part, denied service connection for tinnitus.  The Veteran appealed the denial of service connection for tinnitus to the Board and, in an August 2010 Board decision, the Board granted service connection for tinnitus.  As the August 2010 Board decision acted as a full grant of the Veteran's claim for service connection for tinnitus, the issue of service connection for tinnitus is not in appellate status and is not before the Board.  

In August 2010, the Board remanded the issue of a higher initial (compensable) rating for bilateral hearing loss for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  In July 2010, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In March 2012, the Board issued a letter, informing the Veteran that the Acting Veterans Law Judge who presided at the July 2010 Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2011). 

In March 2012, the Veteran filed a response, indicating that that he wished to appear at a Board personal hearing before a Veterans Law Judge, seated at the RO (Travel Board hearing).  A Travel Board hearing should be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule a Board personal hearing before a Veterans Law Judge, seated at the RO (Travel Board hearing).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


